DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “liner” (claim 2), “flap” (claim 5), “hook-and-eye fastener” (claims 7 and 13), “popper” and “button” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22a, 22b, 24a, 24b.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a legal phrase “comprising”, which Examiner suggests changing to “including”.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: 
Applicant recites the term “hook-and-eye fastener” throughout the Specification and claims, but describes the fastener in a way that would seem to be more accurate to use the term “hook-and-loop fastener”.  Conventionally, a hook-and-eye fastener includes a singular hook and a separate singular loop, wherein the hook grasps the loop to fasten objects together.  A hook-and-loop fastener involves a strip of hook material and a strip of loop material that are pressed together in order to fasten objects together.  Applicant describes their hook-and-eye material as being operable in the same manner in the Specification at Page 6, lines 8-9: “The hook portion of the connection material 22 is pressed onto the eye material of the connection material 22 and the straps 20 are held in place.”  Accordingly, Examiner suggests using the term “hook-and-loop fastener” in the Specification and claims to better represent what the intended type of fastener is, as best as can be understood by the context disclosed by Applicant.
Page 6, last line: Examiner suggests reciting “manufactured” instead of “manufactures”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 9-11, 13-15 and 16 is absent from being described in the written Specification, although the drawings appear to at least provide illustrated support.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7 and 13-16 are objected to because of the following informalities:  
Claim 7, line 2: “one or more of” should have the word “a” added at the end so that it recites “one or more of a”
Claim 13, lines 1-2: “the respective end portion” is suggested to be amended to recite “a respective one of the end portions”
Claim 13, lines 3-4: “the first portion on end portion” is suggested to be amended to recite “the first portion on the respective end portion”
Claim 13, line 5: “the end portion” is suggested to be amended to recite “the respective end portion”
Claim 14, line 3: “though” should be amended to recite “through”
Claim 15, line 2: “more than halfway the height” should be amended to recite “more than halfway of a
Claim 16, line 2: “straps form” should be amended to recite “strap forms”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites the limitation “the straps”, which is indefinite because claim 1, from which claim 6 indirectly depends, positively recites “two shoulder straps” and “two laterally extending straps” and it cannot be determined whether “the straps” is in reference to all of the straps, only the two shoulder straps, only the two laterally extending straps or a mix of the two types of straps.  Correction is required.  For purposes of examination, “the straps” is being interpreted as referring to “the two laterally extending straps”.  Examiner notes that the same issue is present in claim 13, line 1, and the same suggestions/interpretations are being applied thereto as are being applied to claim 6, as explained above.
Regarding claim 7, Applicant recites “hook-and-eye fastener”.  Examiner notes that the Specification objection section above discusses in detail the identified issue Examiner notes that the same issue is present in claim 13, wherein “hook-and-eye” is being interpreted as meaning the same thing as “hook-and-loop”, and Applicant is suggested to amend the claims and Specification to recite “hook-and-loop fastener”.
Regarding claim 12, Applicant recites “a connection mechanism” (line 1).  It is unclear whether this is an additional instance of “a connection mechanism” or is intended to refer to the same “a connection mechanism” positively recited in claim 1, from which claim 12 depends.  Correction is required.  For purposes of examination, claim 12 is being interpreted as referring to the same connection mechanism from claim 1, and Examiner suggests reciting “the connection mechanism”, especially since claim 12 precedes “a connection mechanism” with “the first part of”, wherein claim 1 positively recites “a first part of a connection mechanism.”
Regarding claim 13, Applicant recites “the strap” four times.  Based on the above-explained issue and suggestion for correction, Examiner suggests amending each instance of “the strap” to recite “the respective laterally extending strap”.
Regarding claim 16, Applicant recites the limitation “the lower edge of the front panel” which lacks clear antecedent basis in the claims.  The front panel is positively a lower edge of the front panel”.
An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2011/0010816).
Regarding independent claim 1, Johnson discloses a medical tube holder (harness/vest shown in Fig. 1 is a type of holder, in that it is capable of holding items, part of the front panel to an upper part of the back panel (two shoulder straps are shown between respective upper parts of the front panel and the back panel, in Fig. 1; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a head aperture between the shoulder straps (Fig. 1), wherein a lower part of the back panel has a first part of a connection mechanism (absent any distinguishing structure regarding where the “upper part” and “lower part” share a boundary, the unlabeled straps shown that extend laterally from the back panel constitute a first part of "a connection mechanism", inasmuch as Applicant has defined the first connection mechanism in the claim) and a lower part of the front panel has two laterally extending straps (at least two laterally extending straps are shown, unlabeled, in Fig. 1 that extend from an arbitrary lower part of the front panel), the two laterally extending straps having respective end portions forming a second part of the connection mechanism (the straps are capable of being tied together with the rear straps, to complement first and second parts of a connection mechanism, inasmuch as has been defined in the claim; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 
Regarding claim 11, Johnson discloses that the front panel, the back panel and the shoulder straps are unitary (the front and back panels and the shoulder straps are shown to not have any dividing structural boundary therebetween them, in Fig. 1).
Regarding claim 14, Johnson discloses that recesses are formed at respective junctions between the laterally extending straps and the front panel, the recesses forming apertures though which a tube can pass and be supported (there are recesses between the junctions of the straps and the front panel which form apertures through which a hypothetical tube can pass and be supported; Examiner notes that Applicant’s use of the term “aperture” is not deemed to require an enclosed opening, since their own recesses 21 are not enclosed openings, in the Figures of the present application; see annotated Fig. 1 below of Johnson).

    PNG
    media_image1.png
    216
    689
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12 and 15 (claims 6, 7 and 12 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (USPN 5,024,360) in view of Miller (USPN 7,895,674).
Regarding independent claim 1, Rodriguez discloses a medical tube holder (vest is capable of holding items (i.e. "a holder"); Examiner notes that the phrase “medical tube” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense) comprising a harness (Fig. 1 and Fig. 4 show front and rear views of a harness in the form of a vest) and a pouch (one of the pouches #4 on a lateral (i.e. left and/or right) side of the vest, as shown in Figs. 1 and 4), the harness including a front panel (first and second front panels #1 form an overall front panel) and a back panel (#3; Fig. 4; back panel includes two chamber structures #4, for purposes of this claim) with two shoulder straps connecting an upper part of the front panel to an upper part of the back panel (two shoulder straps #7 are shown in Figs. 1 and 4 that each connect between the overall front panel #1 and back panel #3 at upper parts thereof; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® part of back panel comprises a first part of a connection mechanism (loop structures #12, in combination with rear chambers #4, form a first part of a connection mechanism; located on the back panel #3 on a lower part thereof) and a lower part of the front panel has a laterally extending strap (belt #5 extends laterally from a lower part of front panel #1 to the back panel #3), the laterally extending strap having an end portion forming a second part of the connection mechanism (belt #5 is capable of being connected through loop structures #12, which indicates that the belt is a second part of the connection mechanism since it can connect with the loop structures, which are part of the first part of the connection mechanism; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and wherein the pouch is connected to the laterally extending strap (belt #5 is shown to be connected to both of the lateral pouches #4; Examiner notes that all components are connected to one another, at least through intermediate structure, if not already directed connected).  Rodriguez is silent to the belt #5 (i.e. laterally extending strap) being two straps.
Miller teaches a belt #1 that is formed from two parts #1a/1b with an adjustment mechanism #23 located corresponding to a wearer's back (Fig. 5; Col. 6, Line 58 through Col. 7, Line 6 of Miller).

Regarding claim 3, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed such that the pouch is releasably connected to one of the laterally extending straps (Fig. 5 of Rodriguez indicates that the belt #5 (corresponding to modified/substituted two-part belt that defines the “two laterally extending straps” as explained above) is removable from the side pockets (i.e. pouch); further, Col. 3, Lines 60-64 describe the action of passing the belt through the attachment means (loop structures #12), indicating that the belt can be removed through the loop structures if desired).
Regarding claim 4, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed such that the first part of the connection mechanism comprises one or more substantially vertical slits through which the laterally extending straps can pass (Fig. 4 of Rodriguez shows a plurality of vertical openings through which the belt passes, formed between loop structures #12 and rear chambers #4 (i.e. part of lower part of back panel, as explained above); Examiner notes that claim 
Regarding claims 5-7, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed such that the lower part of the back panel comprises a flap (absent any further distinguishing language regarding what constitutes the “flap” in the claim, the part of the back panel’s lower part that exists beneath the chambers #4 is a “flap”) and wherein that flap can be folded over the first part of the connection mechanism, thereby sandwiching the laterally extending straps when they engage the first part of the connection mechanism (claim 5) (Col. 2, Lines 66-68 disclose that the vest material is flexible, and therefore the aforementioned “flap” is at least capable of folding over the loop structures #12, including the vertical slits, to thereby sandwich the two-part belt (i.e. straps) of the modified vest), wherein the straps and/or the flap comprise a releasable retaining connection (claim 6) (belt #5 can be closed by a releasable buckle #20/21 (Fig. 5 of Rodriguez)), wherein the releasable retaining connection comprises one or more selected from group comprising: hook-and-eye fastener; a popper; and a button (claim 7) (the fastener shown between #20/21 in Fig. 5 of Rodriguez is a snap-fit buckle, which is considered to be a "popper" since this snap-type connector can be interpreted as making a "pop" sound when clicked together, inasmuch as "popper" has been defined in the claim and in the Specification by Applicant; Examiner notes that the Specification does not explain the "popper" structure in any further detail other than merely using the term "popper"; alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a hook-and-loop fastener to connect the ends of 
Regarding claim 12, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed such that the first part of [the] connection mechanism is formed by two sets of slits though which end portions of the laterally extending straps can pass (claim 12) (Fig. 4 of Rodriguez shows four vertical openings (i.e. two sets of slits) through which the belt (i.e. including the end portions of the laterally extending straps) passes, formed between loop structures #12 and rear chambers #4 (i.e. part of lower part of back panel, as explained above); Examiner notes that claim 4 is not deemed to invoke 35 U.S.C. 112(f) because it provides sufficient structure for the first part of the “connection mechanism”).
Regarding claim 15, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed such that the head aperture extends downwardly into the front panel more than halfway the height of the front panel (see Figs. 1, 6 of Rodriguez, which represents all embodiments to have a head aperture that extends downwardly into the front panel more than halfway of the height of the front panel).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Miller as applied to claim 1 above, and further in view of Tobias (USPN 5,603,646).
Regarding claim 2, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to specifying that the side pockets #4 (i.e. pouch) comprises a liner.
Tobias teaches a garment with a vest (see Abstract of Tobias) that includes a plurality of utility pockets that are lined with a water impervious lining (claim 1 of Tobias in Col. 4).
Modified Rodriguez and Tobias teach analogous inventions in the field of vests with storage pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included a water impervious lining in the pockets #4 of modified Rodriguez in order to protect the batteries that are intended to be stored therein from water damage, as such a waterproofing effect is taught by Tobias and would be well-known to be beneficial to a battery-storing pocket.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Miller as applied to claim 1 above, and further in view of Rodriguez (hereinafter “Rodriguez-321”) (USPN 5,211,321).
In the event Applicant traverses Examiner’s above position that the belt #5 is removable through the loop structures #12 (thereby making the pouch releasably connected to one of the laterally extending straps (via two-part belt as modified), Examiner notes that Rodriguez-321 teaches pouches that are releasable from a belt to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Miller as applied to claim 1 above, and further in view of Dunn et al. (hereinafter “Dunn”) (US 2011/0023206).
Regarding claim 8, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to the modified vest (i.e. holder) comprising at least one anti-bacterial and/or anti-microbial material selected from one or more of polyester warp spacer fabric, paper, and bamboo yarn.
Dunn teaches a garment material that can be embodied in a vest (Para. 0018 of Dunn) that can include materials that have antimicrobial fibers formed into yarns that are woven or knitted into fabric, wherein the antimicrobial fibers can include bamboo (Para. 0020 of Dunn), wherein the antimicrobial properties assist with prevention of odor and/or resistance of hazardous microorganisms (Abstract of Dunn).
Modified Rodriguez and Dunn teach analogous inventions in the field of vests.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the antimicrobial bamboo yarn fabric to form at least part of the vest of Rodriguez in order to render the vest the .
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0010816) as applied to claim 1 above, and further in view of Hall (USPN 6,698,903).
Regarding claims 9 and 10, Johnson teaches all the limitations of claim 1, as set forth above, but is silent to disclosing that the lower part of the back panel at the location of the first part of the connection mechanism is narrower than the upper part of the back panel (claim 9), and silent to disclosing that the back panel tapers in width going from the shoulder straps to a lower end of the back panel (claim 10). 
Hall discloses a garment with front and back panels connected by shoulder straps, wherein the lower part of the back panel at a connection mechanism is narrower than the upper part of the back panel, and teaches that the back panel tapers in width going from the shoulder straps down to a lower end of the back panel (see Figs. 1-3 of Hall).
Johnson and Hall teach analogous inventions in the field of garments formed from front and back panels with shoulder straps.  Absent a showing of criticality with respect to the lower part of the back panel at the location of the first part of the connection mechanism being narrower than the upper part of the back panel and the back panel tapering in width going from the shoulder straps to a lower end of the back panel (Applicant does not describe this limitation anywhere in the originally-filed disclosure, nor do they describe why this particular narrowing/tapering shape is beneficial over a different shape of the back panel), it would have been obvious before In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B).  As a result of the modification, the modified garment of Johnson would include the lower part of the back panel at the location of the first part of the connection mechanism being narrower than the upper part of the back panel and the back panel would taper in width going from the shoulder straps to a lower end of the back panel.
Claim 13, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Miller as applied to claims 1 and 12 above, and further in view of Johnson (hereinafter “Johnson-551”) (US 2011/0144551).
Regarding claim 13, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed to teach all the limitations of claims 1 and 12, as set forth above, but does not teach that the straps each are provided on the respective end portion with a first portion of a hook and eye fastener and a second portion of the hook and eye fastener at an intermediate portion of the strap, so that the first portion on end portion of the strap can be connected to the second portion on the intermediate portion of the strap when the end portion is folded back upon the intermediate portion, thereby securing the strap to the lower part of the back panel.

Modified Rodriguez and Johnson-551 teach analogous inventions in the field of waist belts with fasteners.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated hook-and-loop back-fold design of Johnson-551 into Rodriguez in order to provide an alternative belt fastening system that would allow for a greater level of adjustability for the wearer, in that two sets of hook-and-loop fasteners (i.e. one of both sides) would enable the user to evenly distribute the load of the vest in a centered manner, since both ends of the belt would be able to be simultaneously pulled and fastened, and further since the concept of utilizing hook-and-loop fasteners in a folding-back-onto-itself manner is not a novel concept in the garment art. 
Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Miller as applied to claim 1 above, and further in view of Atallah et al. (hereinafter “Atallah”) (US 2005/0071907).
Regarding claim 16, the modified vest of Rodriguez (i.e. Rodriguez in view of Miller, as explained above) is disclosed to teach all the limitations of claim 1, as set forth 
Atallah teaches a garment with laterally extending straps that form a continuation of a lower edge of the garment’s front panel (see Figs. 1-10 of Atallah).
Modified Rodriguez and Atallah teach analogous inventions in the field of garments with shoulder straps and lower waist-encircling straps.  Absent a showing of criticality with respect to a lower edge of each laterally extending straps form a continuation of the lower edge of the front panel (this limitation is not described anywhere in the written Specification, nor is any particular benefit for this limitation explained therein), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have moved the straps of modified Rodriguez down to be coextensive with the lower edge of the front panel, as illustrated/taught by Atallah for a variety of reasons, including (but not limited to) providing a benefit of preventing the bottom part of the panel from folding upwards and creating bulkiness that could potentially interfere with the wearer’s work.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0261523 and USPN 5,548,843 — These teach the known concept of a waist belt having a hook-and-loop doubling-back fastening mechanism
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.